     1:20-cv-01935-MGL-SVH             Date Filed 06/25/20    Entry Number 9   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

 Alex D. Taylor,                                )       C/A No.: 1:20-1935-MGL-SVH
                                                )
                          Plaintiff,            )
                                                )
          vs.                                   )
                                                )                    ORDER
 South Carolina            Department        of )
 Corrections,                                   )
                                                )
                          Defendant.            )
                                                )

          Plaintiff, proceeding pro se, brought this action alleging negligence and

violations of the Eighth Amendment by the South Carolina Department of

Corrections (“Defendant”). On May 21, 2020, Defendant filed a motion to

dismiss. [ECF No. 6]. As Plaintiff is proceeding pro se, the court entered an

order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising

him of the importance of the motion and of the need for him to file an adequate

response by June 22, 2020. [ECF No. 7]. Plaintiff was specifically advised that

if   he     failed   to    respond       adequately,    the    motion   may    be   granted.

Notwithstanding the specific warning and instructions set forth in the court’s

Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

          As such, it appears to the court that he does not oppose the motions and

wishes to abandon this case. Based on the foregoing, Plaintiff is directed to

advise the court whether he wishes to continue with this case and to file a
   1:20-cv-01935-MGL-SVH      Date Filed 06/25/20   Entry Number 9   Page 2 of 2




response to the motion to dismiss by July 9, 2020. Plaintiff is further advised

that if he fails to respond, the undersigned will recommend this case be

dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



June 25, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
